Goodrich, P. J.
(dissenting) :
I dissent, because I think the court had already charged the request referred to in the prevailing opinion.
The defendant’s counsel requested the court to charge three propositions, as follows:
“ I ask your Honor to charge the jury that an individual within the car of a street surface railroad who refuses to pay his fare is a wrongdoer and has no legal right to remain in the car, and it is right' he should be requested to leave the car when he has manifestly no right to remain.”
*271“ I ask your Honor to charge that if he refuses the conductor may then employ so much force as may be necessary in order to effect his removal, using no violence and committing no unnecessary injury.”
“ I ask your Honor to charge that if, however, the passenger refuses to comply and resists and an injury happens, it is an injury for which the company is not responsible, for it .is a result attributable to his own wrongful conduct.”
The court charged the first two requests and refused to charge the third, and the defendant excepted.
There would be no question of the correctness of the refusal to charge the third request if it had not been more or less connected with the two previous requests by the use. of the word “ however.” Assuming that the effect of that word was to connect the third request with the others, the three propositions amounted to a request to charge that if a person using a car refuses to pay his fare he has no legal right to remain, and may be requested to leave the car; and if he refuses, the conductor may employ so much force as is necessary to effect his removal, using no violence and committing no unnecessary injury; and if the person resist and an injury happen, it is an injury for which the company is not responsible,, for it is a result attributable to his own wrongful conduct.
The court in the principal charge instructed the jury that if a. person making use of a public conveyance or ear “ refuses to pay the fare within a reasonable time after demand, then the servant, having charge of the conveyance has the right to cause the passenger to be removed from the car, requesting him to get off in the first instance, and upon refusal, using so much force, and only so-much force, as may be necessary in order to effect his removal from the conveyance. Of course, whether a greater or less degree of force is required, depends upon circumstances; resistance by the passenger would require the exercise of a greater amount of force. The conductor, the servant, would have the right to use so much force as was necessary, even to overcome resistance which was being made to bis requirement that the passenger should get off the car, he having refused to pay his fare. * * * The mere putting off, of course, in and of itself in the exercise of only so much force as was necessary, would bring the defendant and its servants within the *272protection of the law; but the excessive use of force is what is complained of here, and that you have the right to consider and must consider and determine whether or not the defendant’s servants in doing what they did to effect the removal of the deceased from the conveyance used more force than was actually necessary in order to effect his removal.”
It seems to me that the principal charge and the charging of the first two requests sufficiently covered the defendant’s third requést, and that being so, it was not error for the court to refuse to repeat its statement of the law as to the defendant’s liability.
Besides, the request seems to be-too broad. It asked the court to say that the company was not liable for any injury in the case of any resistance, no matter what the in jury or whether it was or was not the necessary result of necessary force used by the company’s servant.
I think the refusal to charge was not error, and that the judgment and order should be affirmed.
Judgment and order -reversed and new trial granted, costs to abide the event.